Exhibit 10.35

 

THIRTY THIRD AMENDMENT

TO

SECURED SENIOR LENDING AGREEMENT

 

BY AND BETWEEN

 

PIONEER FINANCIAL SERVICES, INC., PIONEER SERVICES SALES FINANCE, INC., PIONEER
FUNDING, INC., PSLF, INC. AND SUBSIDIARIES
(COLLECTIVELY, THE “BORROWERS”)

 

AND

 

UMB BANK, N.A., ARVEST BANK, COMMERCE BANK, N.A., FIRST BANK, TEXAS CAPITAL
BANK, N.A., BMO HARRIS BANK N.A., FIRST CITIZENS BANK, BANCFIRST, CITIZENS BANK
& TRUST, ENTERPRISE BANK AND
TRUST, STIFEL BANK & TRUST, SUNFLOWER BANK, N.A., BANK OF
BLUE VALLEY, ONB BANK AND TRUST COMPANY AND

WM. D. SULLIVAN FAMILY INVESTMENT GROUP, LLC
(COLLECTIVELY, THE “VOTING BANKS”)

 

AND

 


PARKSIDE FINANCIAL BANK & TRUST, CROSSFIRST BANK, PAGE COUNTY STATE BANK,
CROSSFIRST BANK LEAWOOD, PEOPLES COMMUNITY
STATE BANK, FIRST STATE BANK & TRUST CO. OF LARNED, UNITED
BANK OF KANSAS, MACON ATLANTA STATE BANK, PEOPLES
COMMUNITY BANK, BLUE RIDGE BANK AND TRUST CO., FIRST
COMMUNITY BANK, GUARANTY BANK, ALTERRA BANK, FIRST
FEDERAL SAVINGS BANK OF CRESTON FSB, HAWTHORN BANK,
LYON COUNTY STATE BANK, AND CARROLLTON BANK
(COLLECTIVELY, THE “NON-VOTING BANKS”)

 

AND

 

UMB BANK, N.A. (“AGENT”)

 

DATED AS OF DECEMBER 12, 2011

 

Amendment #33

 

--------------------------------------------------------------------------------


 

THIRTY THIRD AMENDMENT TO SECURED SENIOR LENDING AGREEMENT

 

This Thirty Third Amendment to Secured Senior Lending Agreement (the
“Amendment”) is made and is effective as of this 12th day of December, 2011 (the
“Effective Date”) by and between the following parties:

 

1.                                      Pioneer Financial Services, Inc., a
Missouri corporation (hereinafter referred to as (“Pioneer”), Pioneer Services
Sales Finance, Inc., a Nevada corporation (“Sales Finance”), Pioneer Funding,
Inc., a Nevada corporation (“Funding”), and PSLF, Inc., a Missouri corporation
(“PSLF”).  All of Pioneer, Sales Finance, Funding, and PSLF, each being referred
to individually as a “Borrower” and collectively as the “Borrowers”) ;

 

2.                                      UMB Bank, N.A., a national banking
association (“UMB”), Arvest Bank, an Oklahoma banking corporation (“Arvest”),
Commerce Bank, N.A., a national banking association (“Commerce”), First Bank, a
Missouri banking corporation (“FBM”), Texas Capital Bank, N.A., a national
banking association (“Texas”), BMO Harris Bank N.A. (“BMO Harris”), First
Citizens Bank, a Kentucky banking corporation (“First Citizens”) BancFirst, an
Oklahoma banking corporation (“BF”), Citizens Bank and Trust, a Missouri
corporation (“Citizens”), Enterprise Bank and Trust, a Missouri Charter Trust
Company (“Enterprise”), and Stifel Bank & Trust, a Missouri banking corporation
(“Stifel”), Sunflower Bank, N.A., a national banking association (“Sunflower”),
Bank of Blue Valley, a Kansas banking corporation (“Blue Valley”) ONB Bank and
Trust Company, an Oklahoma corporation (“ONB”) and Wm. D. Sullivan Family
Investment Group, LLC, a Nevada limited liability company (“Sullivan
Investment”), (all of UMB, Arvest, Commerce, FBM, Texas, BMO Harris, First
Citizens, BF, Citizens, Enterprise, Stifel, Sunflower, Blue Valley, ONB and
Sullivan Investment being hereinafter referred to individually as a “Voting
Bank” and collectively as the “Voting Banks”);

 

--------------------------------------------------------------------------------


 

3.                                      Parkside Financial Bank & Trust, a
Missouri corporation (“Parkside”), CrossFirst Bank, a national banking
association (“CrossFirst”), Page County State Bank, a Missouri banking
corporation (“Page”), CrossFirst Bank Leawood, a Kansas banking corporation
(“CrossFirst-Leawood”), Peoples Community State Bank, a Missouri banking
corporation (“Peoples State”), First State Bank & Trust Co. of Larned, a Kansas
banking corporation (“First State-Larned”), United Bank of Kansas, a Kansas
banking corporation (“United”), Macon Atlanta State Bank, a Missouri banking
corporation (“Macon”), Peoples Community Bank, a Missouri banking corporation
(“Peoples Community”), Blue Ridge Bank and Trust Co., a Missouri banking
corporation (“Blue Ridge”), First Community Bank, a Missouri banking corporation
(“First Community”), Guaranty Bank, a Missouri banking corporation (“Guaranty”),
Alterra Bank, a Kansas banking corporation (“Alterra”), First Federal Savings
Bank of Creston FSB, an Iowa corporation (“Creston”), Hawthorn Bank, a Missouri
banking corporation (“Hawthorn”), Lyon County State Bank, a Kansas banking
corporation (“Lyon”), and Carrollton Bank, an Illinois corporation
(“Carrollton”) (all of Parkside, CrossFirst, Page, CrossFirst-Leawood,
Peoples-State, First State-Larned, United, Macon, Peoples Community, Blue Ridge,
First Community, Guaranty, Alterra, Creston, Hawthorn, Lyon, and Carrollton,
each being hereinafter referred to individually as a “Non-Voting Bank” and
collectively as the “Non-Voting Banks”); and

 

4.                                      UMB is also hereinafter also sometimes
referred to as “Agent” when it acts in its capacity as Agent for the Banks.

 

WHEREAS, Pioneer, Agent and certain of the Voting Banks entered into a Secured
Senior Lending Agreement among themselves originally dated as of June 12, 2009
which has subsequently been amended by various amendments numbered 1 through 32
which modified certain of the terms and added additional Voting Banks and
Non-Voting Banks (collectively “Banks”) (hereinafter referred to, as previously
amended, as the “Agreement”); and

 

3

--------------------------------------------------------------------------------


 

WHEREAS, Pioneer, the other Borrowers, Agent and each of the Banks desire to
further amend the Agreement by this Amendment so as to permit PSLF and other
Borrowers, as needed, to obtain the various Lending License Bonds (as defined
herein) that are needed in order to obtain a Lending License (as defined herein)
and be an authorized lender in certain states, including but not limited to the
States of Kansas, Oklahoma, Colorado and Iowa, for purposes of satisfying
certain state regulatory and Licensing Requirements (as defined herein) now
applicable to PSLF due to the transfer of certain Legacy Loans to PSLF in order
to comply with certain Regulatory Requirements imposed by the Dodd-Frank Act or
any other state or federal requirements; and

 

WHEREAS, Borrowers represent that such Licensing Requirements are mandatory
conditions for PSLF to be able to hold the Legacy Loans transferred, and to be
transferred, to it and to operate as a licensed lender in various states; and

 

WHEREAS, Pioneer, PSLF and the other Borrowers hereby confirm that all notes,
documents evidencing or confirming the grant of liens and security interests and
all other related documents executed pursuant to the Agreement, except as
otherwise expressly amended by this Agreement, remain in full force and effect;
and

 

WHEREAS, this Agreement may be amended in the manner described in this Amendment
upon the approval of the Voting Banks and without the approval of the Non-Voting
Banks; and

 

WHEREAS, Pioneer, PSLF, the other Borrowers, Agent and the Banks desire that all
existing and future extensions of credit by any of the Banks to the Borrowers be
subject to the terms and conditions of this Agreement as amended by this
Amendment.

 

NOW, THEREFORE, in consideration of the mutual agreements of the parties hereto
and for other good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereto agree as follows:

 

4

--------------------------------------------------------------------------------


 

SECTION 1



CHANGES TO CERTAIN DEFINITIONS

 

When used in this Agreement, all terms defined in the Agreement, upon execution
of this Amendment, shall have the same meanings in this Amendment as given to
such terms in the Agreement except the following words, terms or names shall
have the meanings set forth in this section:

 

“Lending License” means any and all licenses which PSLF, or any other Borrower,
is required to have by any one or more states or the federal government in order
for such Borrower to legally operate its lending business within, or lend to
consumers or businesses located within, the territorial limits of such states.

 

“Lending License Bond” means any surety, payment, performance or other bond,
obligation, guaranty or undertaking required by any state or federal regulatory
agency or instrumentality in order to obtain a Lending License permitting one to
be located within, or to operate a business that lends money, buys or sells
loans or originates loans to business or consumers located within, its
territorial borders.

 

“Licensing Requirements” means any regulations or licensing requirements
promulgated by any state or federal regulatory authority which governs or
restricts lenders such as the Borrowers or imposes regulations on those who make
loans or other financial accommodations to consumers or businesses that
obligates such lenders to obtain a Lending License and/or a Lending License
Bond.

 

SECTION 2

 

ADDITIONS, CONSENTS, WAIVERS, AND APPROVALS

 

(1)                                 The defined terms “Lending License”,
“Lending License Bond” and “Licensing Requirements” are hereby added to Section
1 entitled “Definitions” of the Agreement.

 

5

--------------------------------------------------------------------------------


 

(2)                                 Lending License Bonds permitted under
Section 7.3 of the Agreement will henceforth be deemed to be included within
these items described in Section (iii) of the definition of “Permitted Liens”
that may be secured by a Lien.

 

(3)                                 The following Lending License Bonds now
being required by the states of Kansas, Oklahoma, Colorado and Iowa are hereby
approved:

 

STATE

 

AMOUNT

 

Kansas

 

$

100,000

 

Oklahoma

 

$

100,000

 

Colorado

 

$

25,000

 

Iowa

 

$

25,000

 

 

(4)                                 Future Lending License Bonds other than
those specifically approved in Section 3 above are also hereby approved provided
that for each additional Lending License Bond all of the following conditions
are met:  (a) such Lending License Bond is a condition to PSLF or one of other
Borrowers obtaining a Lending License in a particular state in order to satisfy
such state’s Licensing Requirements, (b) with the addition of such Lending
License Bond, the aggregate amount of all such Lending License Bonds for the
Borrowers does not exceed $250,000 in any particular state, and (c) with the
addition of such Lending License Bond, the aggregate amount of all Lending
License Bonds of the Borrowers does not exceed $1,500,000 in the aggregate at
any one time.  Any Lending License Bond which does not meet all of the
requirements set forth in this Section will require the prior approval of the
Required Banks.

 

(5)                                 The Lending License Bonds permitted under
the terms of this Amendment shall be authorized under Section 5.12 of the
Agreement and shall be added to Exhibit S of the Agreement.  A new Exhibit S-1
is attached hereto.

 

6

--------------------------------------------------------------------------------


 

(6)                                 The purpose of the Borrowers obtaining the
Lending License Bonds and the Lending Licenses is, among other reasons, to
comply with Section 6.8 of the Agreement.

 

(7)                                 Section 7.3 “Permitted Indebtedness” shall
be deleted in its entirety and shall be replaced with the following:

 

“7.3                         Permitted Indebtedness.  No Subsidiary will incur,
create or permit to exist indebtedness to any person or entity other than
Pioneer and the Banks except only the following permitted indebtedness incurred
in the ordinary course of each of such Subsidiary’s respective business (the
“Permitted Indebtedness”) (i) current trade payables not more than ninety (90)
days past due, (ii) lease obligations for real estate, fixtures and equipment,
(iii) purchase money obligations for capital expenditures, and (iv) Lending
License Bonds permitted under this Agreement.  The aggregate amount of all such
Subsidiary Permitted Indebtedness, excluding real property lease obligations for
each Subsidiary, shall not exceed Two Hundred Fifty Thousand Dollars ($250,000)
in the aggregate for all Subsidiaries at any time, provided, however, that the
Lending License Bonds permitted hereunder shall not be included in the $250,000
aggregate limitation for Subsidiaries.  Pioneer will not incur, create or permit
to exist indebtedness to any Person other than the Banks except only the
following permitted indebtedness incurred in the ordinary course of Pioneer’s
business (the “Pioneer Permitted Indebtedness”) (i) current trade payables not
more than ninety (90) days past due, (ii) lease obligations for real estate,
fixtures and equipment, (iii) purchase money obligations for capital
expenditures, and (iv) Lending License Bonds permitted under this Agreement. 
The aggregate

 

7

--------------------------------------------------------------------------------


 

amount of all such Pioneer Permitted Indebtedness, excluding real property lease
obligations, shall not exceed Five Hundred Thousand Dollars ($500,000) in the
aggregate for Pioneer at any time,” provided, however, that the Lending License
Bonds permitted hereunder shall not be included in the $500,000 aggregate
limitation for Pioneer.

 

(8)                                 Section 7.4
“Redemption/Guarantees/Advances/Issuance of Stock/Dividend” shall be deleted in
its entirety and shall be replaced with the following:

 

“7.4.                      Redemptions/Guarantees/Advances/Issuance of
Stock/Dividends.  The Borrowers will not (i) without the prior written consent
of the Required Banks, make any distribution of assets to MCFC except (a)
payments of dividends declared in the ordinary course of business which do not
create the occurrence of an Event of Default hereunder and are in compliance
with the following limitations as of the date of payment of any such dividends:
(x) no dividends, cash or non-cash, may be paid if the Senior Debt/Net
Receivable Ratio is eighty percent (80%) or more; (y) if the Senior Debt/Net
Receivable Ratio is less than seventy-seven and one-half percent (77.5%) cash
dividends, subject to the fifty percent (50%) limitation set forth in Section
6.15(ii) hereof may be paid; and (z) if the Senior Debt/Net Receivable Ratio is
seventy-seven and one-half percent (77.5%) or more but less than eighty percent
(80%), dividends may only be paid, subject to the fifty percent (50%) limitation
set forth in Section 6.15(ii) hereof, and which are, immediately upon payment
thereof, loaned to Pioneer as Subordinated Debt; and (b) payments of interest on
Subordinated Debt payable to MCFC prior to the declaration of an Event of
Default by the Agent nor will they purchase,

 

8

--------------------------------------------------------------------------------


 

redeem, retire or otherwise acquire any shares of their equity interests or
issue any shares of their equity interests, or (ii) authorize or make any other
distribution to any stockholder, equity owner, subsidiary, affiliate or Person
of any of the assets or business of the Borrowers.  The Borrowers will not
directly or indirectly make any capital contribution to or purchase, redeem,
acquire or retire any of the equity interests of the Borrowers or any subsidiary
of any Borrower (whether such interests are now or hereafter issued, outstanding
or created.  No Borrower will (iii) enter into any management agreement with any
other Borrower or affiliate, or (iv) make or guarantee any loan or advance to
any Person except to another Borrower in an amount not exceeding Fifty Thousand
Dollars ($50,000) in the aggregate except for reasonable compensation for
services performed or expenses incurred in the ordinary course of the Borrowers’
business, provided however, that the Borrowers may guaranty, loan, act as a
surety or otherwise take steps or incur obligations necessary to assist another
Borrower in obtaining a Lending License Bond permitted under this Agreement. 
The $50,000 aggregate limit shall not apply to Lending License Bonds permitted
hereunder.”

 

SECTION 3



REAFFIRMATION OF REMAINDER OF AGREEMENT

 

All provisions of the Agreement except for those sections specifically modified
or added as described herein shall remain unchanged and in full force and
effect.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

PIONEER FINANCIAL SERVICES, INC.

 

PIONEER FUNDING, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

Name:

Laura V. Stack

 

Name:

Laura V. Stack

Title:

Treasurer

 

Title:

Secretary and Treasurer

 

 

 

 

 

 

 

 

 

 

PSLF, INC.

 

PIONEER SERVICES SALES FINANCE, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

Name:

Laura V. Stack

 

Name:

Laura V. Stack

Title:

Treasurer

 

Title:

Secretary and Treasurer

 

 

 

 

 

FIRST BANK

 

ARVEST BANK

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

Name:

Stephen Sainz

 

Name:

Cindy Nunley

Title:

Executive Vice-President

 

Title:

Senior Vice-President

 

 

 

 

 

 

 

 

 

 

BANCFIRST

 

FIRST CITIZENS BANK

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

Name:

Mark C. Demos

 

Name:

Scott T. Conway

Title:

Senior Vice-President

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

UMB BANK, N.A., as a Bank and as Agent

 

BMO HARRIS BANK N.A.

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

Name:

Douglas F. Page

 

Name:

Adam Mander

Title:

Executive Vice-President

 

Title:

Officer

 

 

 

 

 

 

 

 

 

 

CITIZENS BANK & TRUST

 

COMMERCE BANK, N.A.

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

Name:

Kelley Wilcox

 

Name:

David Enslen

Title:

Senior Vice President, Commercial Banking

 

Title:

Senior Vice-President

 

10

--------------------------------------------------------------------------------


 

TEXAS CAPITAL BANK, N.A.

 

ENTERPRISE BANK AND TRUST

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

Name:

Reed Allton

 

Name:

Linda Hanson

Title:

Executive Vice President

 

Title:

Regional President, Kansas City

 

 

 

 

 

 

 

 

 

 

BANK OF BLUE VALLEY

 

STIFEL BANK & TRUST

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

Name:

Kevin Klamm

 

Name:

John Haffenreffer

Title:

Commercial Loan Officer

 

Title:

President

 

 

 

 

 

 

 

 

 

 

ONB BANK AND TRUST COMPANY

 

SUNFLOWER BANK, N.A.

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

Name:

Matt Adams

 

Name:

David Rambo

Title:

Senior Vice President, Commercial Loan Officer

 

Title:

President - Kansas City

 

 

 

 

 

 

 

 

 

 

 

 

 

WM. D. SULLIVAN FAMILY INVESTMENT GROUP, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

William Sullivan

 

 

 

Title

Manager

 

11

--------------------------------------------------------------------------------


 

EXHIBIT S-1

 

[ADD THE LISTING OF LENDING LICENSE BONDS TO CURRENT EXHIBIT S]

 

12

--------------------------------------------------------------------------------